Case 2:20-cv-00538-JPH-DLP Document 5 Filed 10/30/20 Page 1 of 3 PageID #: 34




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

ANTONIO CRAWFORD,                   )
                                    )
                   Plaintiff,       )
                                    )
                v.                  )                            No. 2:20-cv-00538-JPH-DLP
                                    )
T. J. WATSON,                       )
FEDERAL BUREAU OF PRISONS DIRECTOR, )
MACKELLAR,                          )
MARSHALL,                           )
EDWARDS,                            )
                                    )
                   Defendants.      )


                         Order on Motion to Proceed In Forma Pauperis

        The plaintiff’s motion to proceed in forma pauperis, dkt. [2], is granted to the extent that

the plaintiff is assessed an initial partial filing fee of Twenty Dollars and Fourteen Cents ($20.14).

See 28 U.S.C. § 1915(b)(1). The plaintiff shall have through November 25, 2020, in which to

pay this sum to the clerk of the district court.

        The plaintiff is informed that after the initial partial filing fee is paid, she will be obligated

to make monthly payments of 20 percent of the preceding month’s income each month that the

amount in her account exceeds $10.00, until the full filing fee of $350.00 is paid. 28 U.S.C.

§ 1915(b)(2). After the initial partial filing fee is received, a collection order will be issued to the

plaintiff and the plaintiff’s custodian.

        In making this ruling the Court acknowledges that the plaintiff has previously "struck-out"

under 28 U.S.C. § 1915(g). Under the Prison Litigation Reform Act, prisoners who have accrued

three "strikes" from filing actions or appeals dismissed as frivolous are barred from bringing

another action in federal court without prepayment of fees unless the prisoner is under imminent


                                                    1
Case 2:20-cv-00538-JPH-DLP Document 5 Filed 10/30/20 Page 2 of 3 PageID #: 35




danger of serious physical injury. See 28 U.S.C. § 1915(g). The plaintiff has alleged sufficient

facts to proceed on the basis that she is under imminent danger of serious physical injury.

Specifically, her claim that extended solitary confinement exacerbates her propensity for self-harm

satisfies this standard. Wallace v. Baldwin, 895 F.3d 481, 483 (7th Cir. 2018). As does her claim

that she faces a looming threat of violence at the United States Penitentiary in Terre Haute, Indiana.

Jones v. Jeffreys, 798 F. App'x 29, 31 (7th Cir. 2020).

SO ORDERED.

Date: 10/30/2020




                                                  2
Case 2:20-cv-00538-JPH-DLP Document 5 Filed 10/30/20 Page 3 of 3 PageID #: 36




Distribution:

ANTONIO CRAWFORD
43793-424
TERRE HAUTE - USP
TERRE HAUTE U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808

Kenneth J. Falk
ACLU OF INDIANA
kfalk@aclu-in.org

Gavin Minor Rose
ACLU OF INDIANA
grose@aclu-in.org

Financial Deputy Clerk




                                     3
